Hill, P. J.
(concurring). I favor a reversal of the order appealed from on the authority of Asakura v. Seattle (265 U. S. 332) and Matter of Ennis v. Harnett (243 App. Div. 516), and upon the further ground that the statute is unconstitutional under the Fourteenth Amendment of the Federal Constitution, and further, the State Constitution provides: “ No person shall, because of race, color, creed or religion, be subjected to any discrimination in his civil rights by any other person * * *, or by the State or any agency or subdivision of the State.” (State Const. art. 1, § 11.) 
The broad language of the century-old treaty with England has always been construed to place her nationals, within our borders, in as favorable a position as the nationals of nations with whom later and more definite treaties have been made. I oppose a judicial decision committing the State of New York to a policy *489whereunder the nationals of Germany, Italy and Japan are more favored than those of England.
I favor a reversal upon the ground that the statute as applied to this petitioner violated the treaty and is in violation of both the Federal and the State Constitutions.
Heffernan, J., concurs.